                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND
                          NORTHERN DIVISION



THE CITY OF ANNAPOLIS, MARYLAND,      )
                                      )
               Plaintiff,             )   Case No. 1:19-cv-01162-GLR
                                      )
     v.                               )   Action Filed: February 26, 2019
                                      )   Action Served: March 20, 2019
PURDUE PHARMA L.P.; PURDUE PHARMA     )
INC.; THE PURDUE FREDERICK COMPANY;   )
TEVA PHARMACEUTICALS USA, INC.;       )
                                      )
CEPHALON, INC.; JOHNSON & JOHNSON;
                                      )
JANSSEN PHARMACEUTICALS, INC.;        )
ORTHO-MCNEIL-JANSSEN                  )
PHARMACEUTICALS, INC. n/k/a JANSSEN   )
PHARMACEUTICALS, INC.; JANSSEN        )
PHARMACEUTICA, INC. n/k/a JANSSEN     )
PHARMACEUTICALS, INC.; ENDO HEALTH    )
SOLUTIONS INC.; ENDO                  )
PHARMACEUTICALS INC.; INSYS           )
TERAPEUTICS, INC.; CARDINAL HEALTH,   )
INC.; MCKESSON CORPORATION;           )
                                      )
AMERISOURCEBERGEN DRUG
                                      )
CORPORATION; WILLIAM THAM, M.D.;      )
PHYSICAL MEDICINE AND PAIN            )
MANAGEMENT ASSOCIATES, P.C.; KOFI     )
SHAW-TAYLOR; HAPPINESS AGUZIE;        )
TORMARCO HARRIS; MINNIE NDEM;         )
STARLIFE WELLNESS CENTER LLC;         )
LAWRENCE VIDAVER, M.D.; and           )
MARYLAND HEALING WATERS, LLC f/k/a    )
MARYLAND HEALING WATERS LLC,          )
                                      )
               Defendants.            )
                                      )



         DECLARATION OF JOHN A. FREEDMAN IN SUPPORT OF
     NOTICE OF REMOVAL PURSUANT TO CIVIL LOCAL RULE 103.5(A)
       I, John A. Freedman, do hereby declare under penalty of perjury as follows:

       1.     I make this declaration pursuant to Civil Local Rule 103.5(a) in support

Defendants Endo Health Solutions Inc. and Endo Pharmaceuticals Inc.’s Notice of Removal.

       2.     Attached as Exhibit 1 is a true and correct copy of all documents filed in the state

court action (except the Complaint, which was filed with the Notice of Removal), captioned The

City of Annapolis, Maryland v. Purdue Pharma L.P. et al., bearing case number C-02-CV-19-

000594 in the Circuit Court of Maryland for Anne Arundel County, prior to removal.




DATED: May 3, 2019                           /s/ John A. Freedman
                                             John A. Freedman (D. Md. Bar No. 20276)
                                             ARNOLD & PORTER KAYE SCHOLER LLP
                                             601 Massachusetts Ave, NW
                                             Washington DC 20001-3743
                                             (202) 942-5000
                                             John.Freedman@arnoldporter.com




                                                 2
                                    CERTIFICATE OF SERVICE

       The undersigned hereby certifies on this 3rd day of May, 2019 I directed that the

foregoing to be e-filed with this Court’s electronic filing system and thereby served via the

Court’s ECF filing system on all parties requiring electronic notification.

       The undersigned further certifies on this 3rd day of May, 2019 I directed that the

foregoing be served by first-class mail, postage prepaid to:

Attorneys for Plaintiff:
F. Joseph Gormley
Frank Paul Lozupone, III
Paul Harrison Farmer, Jr.
GROMLEY JARASHOW BOWMAN LLC
162 West Street
Annapolis, MD 21401
Tel: (410) 268-2255
Email: fjgormley@gjblawfirm.com
         pfarmer@gjblawfirm.com
         flazupone@gjblawfirm.com

Attorneys for Plaintiff THE CITY OF
ANNAPOLIS, MARYLAND




                                                 3
Defendants and Attorneys for Defendants:
Patrick C. Smith                           Steven A. Luxton
David J. Quigg                             MORGAN, LEWIS & BOCKIUS LLP
DEHAY & ELLISTON LLP                       1111 Pennsylvania Avenue, NW
36 S. Charles Street, Suite 1400           Washington, DC 20004-2541
Baltimore, MD 21201                        Tel: (202) 739-3000
Tel: (410) 783-7019                        Email: steven.luxton@morganlewis.com
Email: psmith@dehay.com
                                           Steven A. Reed
         dquigg@dehay.com
                                           MORGAN, LEWIS & BOCKIUS LLP
                                           1701 Market Street
Mark S. Cheffo
                                           Philadelphia, PA 19103
Hayden A. Coleman
                                           Tel: (215) 963-5000
DECHERT LLP
                                           Email: steven.reed@morganlewis.com
Three Bryant Park
1095 Avenue of the Americas
                                           Brian M. Ercole
New York, NY 10036
                                           MORGAN, LEWIS & BOCKIUS LLP
Tel: (212) 698-3500
                                           200 S. Biscayne Blvd., Suite 5300
Email: Mark.Cheffo@dechert.com
                                           Miami, FL 33131-2339
         Hayden.Coleman@dechert.com
                                           Email: brian.ercole@morganlewis.com
Attorneys for Defendants PURDUE PHARMA
L.P., PURDUE PHARMA INC., and THE      Attorneys for Defendants TEVA
PURDUE FREDERICK COMPANY INC.          PHARMACEUTICALS USA, INC. and
                                       CEPHALON, INC.
Charles C. Lifland                         Jessica L. Farmer
O’MELVENY & MYERS LLP                      HOLLAND & KNIGHT LLP
400 S. Hope Street                         800 17th Street NW, Suite 1100
Los Angeles, CA 90071                      Washington, DC 20006
Tel: (213) 430-6000                        Tel: (202) 469-5222
Email: clifland@omm.com                    Email: jessica.farmer@hklaw.com

Attorneys for Defendants JOHNSON &         J. Matthew Donohue
JOHNSON, JANSSEN                           Joseph L. Franco
PHARMACEUTICALS, INC., ORTHO-              HOLLAND & KNIGHT LLP
MCNEIL-JANSSEN                             2300 U.S. Bancorp Tower
PHARMACEUTICALS, INC. N/K/A                111 S.W. Fifth Avenue
JANSSEN PHARMACEUTICALS, INC.,             Portland, OR 97204
and JANSSEN PHARMACEUTICA, INC.            Tel: (503) 243-2300
N/K/A JANSSEN PHARMACEUTICALS,             Email: matt.donohue@hklaw.com
INC.                                              joe.franco@hklaw.com

                                           Attorneys for Defendant
                                           INSYS THERAPEUTICS, INC.




                                           4
Michelle R. Mitchell, Esq.           William Alden McDaniel, Jr.
WHARTON, LEVIN EHRMANTRAUT           Michelle M. McGeogh
  & KLEIN, PA                        BALLARD SPAHR LLP
104 West Street
Annapolis, MD 21404                  300 E. Lombard Street, 18th Fl.
Tel: (410) 263-5900                  Baltimore, MD 21202
Email: mrm@wlekn.com                 Tel: (410) 528-5600
                                     Email: mcdanielw@ballardspahr.com
Attorney for Defendant                      mcgeoghm@ballardspahr.com
AMERISOURCEBERGEN DRUG
CORPORATION                          Attorneys for Defendant CARDINAL
                                     HEALTH, INC.

Kofi Shaw-Taylor                     Tormarco Harris
2631 Green Briar Lane                107 Louis Drive
Annapolis, MD 21401                  Annapolis, MD 21401


Minnie Ndem                          Starlife Wellness Center LLC
5937 Sandy Ridge                     c/o Tormarco Harris
Elkridge, MD 21075                   9 South Crain Highway
                                     Glen Burnie, MD 21061
James Phelan Robinson
Christopher R. Daily
BRADY, FISCHEL & DAILY LLC
721 Melvin Avenue
Annapolis, MD 21401
Tel: (410) 216-9054
Email: james@bfdlegal.com
       chris@bfdlegal.com

Attorneys for Defendants LAWRENCE
VIDAVER, M.D. and MARYLAND HEALING
WATERS, LLC f/k/a MARYLAND HEALING
WATERS LLC



Dated: May 3, 2019
                                 /s/ John A. Freedman
                                 John A. Freedman (D. Md No. 20276)
                                 ARNOLD & PORDER KAYE SCHOLER LLP
                                 601 Massachusetts Ave., NW
                                 Washington, DC 20001-3473
                                 Telephone: (202) 942-5000
                                 Email: John.Freedman@arnoldporter.com




                                     5
